Exhibit 10.1
EXECUTION COPY
THIRD AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT
     This THIRD AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this “Agreement”),
entered into effective as of December 20, 2010, is by and among Basic Energy
Services, Inc., a Delaware corporation (the “Company”), and DLJMB Funding III,
Inc., DLJ ESC II, L.P., DLJ Offshore Partners III, C.V., DLJ MB Partners III
GmbH & Co., KG, DLJ Merchant Banking Partners III, L.P., DLJ Offshore Partners
III, C.V., DLJ Offshore Partners III-1, C.V., DLJ Offshore Partners III-2, C.V.,
Millennium Partners II, L.P., and MBP Plan Investors, L.P. (the “DLJ Parties”),
and each other holder of record of Common Stock (as defined below) who may
hereafter duly and properly become bound by the terms hereof as required by
Section 7.3, each such person named above and each Person that hereafter may
become a party hereto as contemplated hereby being referred to individually as a
“Party” and collectively as the “Parties”.
RECITALS
     WHEREAS, the Parties are parties to that certain Second Amended and
Restated Stockholders’ Agreement entered into as of April 2, 2004 (the “2004
Agreement”), which agreement shall terminate in accordance with its terms as of
December 21, 2010 with respect to all other parties thereto; and
     WHEREAS, in lieu of exercising certain rights under the 2004 Agreement
prior to such termination, the DLJ Parties are willing to enter into this
Agreement;
     WHEREAS, the Parties desire to amend and restate the 2004 Agreement and
extend the term of such agreements with respect to matters set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the Parties hereto, intending to be legally bound, hereby
agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Definitions.
     (a) In addition to the terms defined elsewhere herein, the following terms
shall have the meanings set forth below:
     “Affiliate” means, with respect to any Person, any Person controlling,
controlled by, or under common control with such Person. For the purposes of
this definition, “control” means the possession of the power to direct or cause
the direction of management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Applicable Percentage” means with respect to each Party, a percentage
equal to a fraction, the numerator of which is equal to the aggregate number of
shares of Fully-Diluted Common Stock requested to be included in the Piggyback
Registration by such party and the denominator of which is equal to the number
of shares of Fully-Diluted Common Stock requested to be included in the
Piggyback Registration by all such Parties.

1



--------------------------------------------------------------------------------



 



     “Basic” means Basic Energy Services, Inc., the predecessor in interest to
the Company.
     “Beneficial” ownership or “beneficially” owned, with respect to any shares
of Common Stock, shall have the same meaning as in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.
     “Board of Directors” means the board of directors of the Company or any
committee or other body acting on behalf of, and possessing the rights as may be
delegated by, the board of directors of the Company.
     “Business” means providing well site servicing to oil and gas drilling and
producing Persons.
     “Business Day” means any day other than a day on which banks in the State
of Texas or New York are authorized by law to close.
     “Capital Stock” means any and all shares of stock, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), and any and all warrants, options or other rights to purchase or
acquire any of the foregoing, including, without limitation, any Common Stock
Equivalents.
     “Common Stock Equivalents” means (without duplication with any other shares
of Common Stock or Common Stock Equivalents) rights, warrants, options,
convertible securities, or exchangeable securities or indebtedness, or other
rights, exercisable for or convertible or exchangeable into, directly or
indirectly, shares of Common Stock or securities convertible or exchangeable
into shares of Common Stock, whether at the time of issuance or upon the passage
of time or the occurrence of some future event.
     “Common Stock” means the shares of common stock, par value US $0.01 per
share, of the Company.
     “Effective Date” means the date of this Agreement.
     “FINRA” means the Financial Industry Regulation Authority.
     “Fully-Diluted Common Stock” means, at any time, the then outstanding
shares of Common Stock of the Company plus (without duplication) all shares of
Common Stock issuable, whether at such time or upon the passage of time or the
occurrence of future events, upon the exercise (including, with respect to all
outstanding options, the “cashless-broker” exercise, if available, through
procedures approved by the Company), conversion or exchange of all
then-outstanding Common Stock Equivalents.
     “GAAP” means generally accepted accounting principles as applied in the
United States of America, or such other generally accepted accounting principals
required to be adopted by the Company in accordance with the rules of the SEC
under the Exchange Act.

2



--------------------------------------------------------------------------------



 



     “Group” means any Person and Affiliate(s) of that Person acting in concert
for the purpose of acquiring, holding or disposing of equity interests in the
Company in other than a public offering of such equity interests.
     “Holder” means any Person owning shares of Common Stock of the Company.
     “Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any government or agency
or political subdivision thereof.
     “Registrable Securities” means the Common Stock and any shares of Common
Stock that are issuable upon the exercise of any right, including pursuant to
any option, warrant or security convertible into shares of Common Stock or
similar right and any other securities issued or issuable with respect to such
shares of Common Stock by way of a stock dividend or stock split or in
connection with a combination of stock, recapitalization, merger, consolidation
or reorganization; provided, that any Registrable Security will cease to be a
Registrable Security when (i) a registration statement covering such Registrable
Security has been declared effective by the SEC and it has been disposed of
pursuant to such effective registration statement, (ii) it is sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met or it is
eligible for sale under Rule 144 without respect to any volume limitations,
unless the Company fails, upon request of the Holder accompanied by an opinion
of counsel to the Holder, reasonably acceptable to the Company, to the effect
that the Registrable Securities are eligible for resale under Rule 144(b)(1), to
remove all restrictive legends on certificates representing such Registrable
Security in connection with an anticipated transfer of such Common Stock that is
otherwise permitted by this Agreement, or (iii) (A) it has been otherwise
transferred and (B) the Company has delivered a new certificate or other
evidence of ownership for it not bearing any restrictive legend, other than the
legend required pursuant to Section 7.5 of this Agreement, if applicable, and
(C) it may be resold without registration under the Securities Act.
     “SEC” means the United States Securities and Exchange Commission or any
successor governmental agency.
     “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect at the time.
     “Selling Holder” means a holder of Registrable Securities who is selling
Registrable Securities pursuant to a registration statement under the Securities
Act.
     “Subsidiary” means (i) any corporation or other entity a majority of the
Capital Stock or other equity securities of which having ordinary voting power
to elect a majority of the board of directors or other Persons performing
similar functions is at the time owned, directly or indirectly, with power to
vote, by the Company or any direct or indirect Subsidiary of the Company,
(ii) any limited liability company in which the Company or any direct or
indirect

3



--------------------------------------------------------------------------------



 



Subsidiary is the sole managing member or (iii) any partnership in which the
Company or any direct or indirect Subsidiary is a general partner.
     “Underwriter” means a securities dealer that purchases any shares of Common
Stock as principal and not as part of such dealer’s market-making activities.
     (b) The following terms defined elsewhere herein are defined in the
sections referenced below:

      Term   Section
2004 Agreement
  Recitals
Agreement
  Preamble
Confidential Information
  Section 7.7(a)
Confidentiality Obligations
  Section 7.7(b)
Confidentiality Regulations
  Section 7.7(b)
Conversion Agreement
  Section 7.7(b)
Company
  Preamble
Demand Period
  Section 4.1(a)
Demand Registration
  Section 4.1(a)
Demand Request
  Section 4.1(a)
DLJ Parties
  Preamble
Exchange Act
  Section 4.4(a)
Managing Underwriter
  Section 4.8
Merger Agreement
  Section 7.7(b)
Notice
  Section 7.6
Party or Parties
  Preamble
Piggyback Registration
  Section 4.2
Piggyback Securities
  Section 4.9
Registration Expenses
  Section 5.2
Required Filing Date
  Section 4.1(c)
Restriction
  Section 7.5(b)
Suspension Period
  Section 5.3
Violation
  Section 4.4(a)

     1.2 References; Gender; Number; Certain Phrases. References to this
“Agreement” shall mean this Stockholders’ Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative. All references in this Agreement to an
“Article,” “Section,” “Exhibit” or “Schedule” are to an Article, Section,
Exhibit or Schedule of this Agreement, unless the context requires otherwise.
Unless the context requires otherwise, the words “this Agreement,” “hereof,”
“hereunder,” “herein,” “hereby” or words of similar import refer to this
Agreement as a whole and not to a particular Article, Section, subsection,
clause or other subdivision hereof. Whenever the context requires, the words
used herein include the masculine, feminine and neuter gender, and the singular
and the plural. The words “include”, “includes” and “including” shall mean
“include,

4



--------------------------------------------------------------------------------



 



without limitation,”, “includes, without limitation” and “including, without
limitation,”, respectively. All references herein to “dollars” or “$” refer to
currency of the United States of America. Any accounting term used in this
Agreement shall have, unless otherwise specifically provided herein, the meaning
customarily given in accordance with GAAP.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
     2.1 Representations of DLJ Parties. Each of the DLJ Parties hereby
represents and warrants to the Company that:
     (a) it is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization, as the case may be,
with full power and authority under its certificate of incorporation and/or
other organizational document(s) to execute, deliver and perform this Agreement
and to consummate the transactions contemplated hereby, and the execution,
delivery and performance by it of this Agreement and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
action;
     (b) this Agreement has been duly and validly executed and delivered by it
and, upon the Effective Date, constitutes the binding obligation enforceable
against it in accordance with its terms, except to the extent that enforcement
may be limited by or subject to any bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally, to general principles of equity (including a court’s
discretionary authority with respect to granting specific performance) and to
mandatory provisions of public policy; and
     (c) the execution, delivery and performance by it of this Agreement and the
consummation by it of the transactions contemplated hereby will not, with or
without the giving of notice or the lapse of time, or both, (A) violate any
provision of law, statute, rule or regulation to which it is subject,
(B) violate any order, judgment, or decree applicable to it or (C) conflict
with, or result in a breach or default under, any term or condition of its
certificate of incorporation, by-laws or such other comparable organizational
and governing document(s), as the case may be, or any agreement or other
instrument to which it is a party or by which it is bound.
     2.2 Representations of the Company. The Company hereby represents and
warrants to each DLJ Party that:
     (a) it is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware with full corporate power and
authority under its certificate of incorporation and other organizational
documents to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby, and the execution, delivery and performance by
it of this Agreement and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action;
     (b) this Agreement has been duly and validly executed and delivered by the
Company and, upon the Effective Date, constitutes the binding obligation thereof
enforceable against the Company in accordance with its terms, except to the
extent that enforcement may be limited by

5



--------------------------------------------------------------------------------



 



or subject to any bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereafter in effect relating to creditors’ rights generally, to
general principles of equity (including a court’s discretionary authority with
respect to granting specific performance) and to mandatory provisions of public
policy; and
     (c) the execution, delivery and, upon the Effective Date, performance by
the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby will not, with or without the giving of notice
or the lapse of time, or both, (A) violate any provision of law, statute, rule
or regulation to which the Company is subject, (B) violate any order, judgment
or decree applicable to the Company or (C) conflict with, or result in a breach
or default under, any term or condition of its certificate of incorporation,
bylaws or such other comparable organizational and governing document(s), as the
case may be, or any agreement or other instrument to which the Company is a
party or by which it is bound.
ARTICLE 3
DLJ PARTIES’ RIGHTS WITH RESPECT TO THE COMPANY
     3.1 Management Rights. Upon request to the Chief Executive Officer of the
Company, a representative of the DLJ Parties will be entitled to meet and
consult with the senior executive management team of the Company from time to
time upon reasonable notice to the Company to discuss the business of the
Company and the Company’s annual business plans and to discuss the Company’s
progress in achieving its plans. The Company will furnish to the DLJ Parties
upon their request such information as is reasonably necessary to adequately
exercise the foregoing right.
     3.2 Financial Statements.
     (a) As soon as practicable following the end of each fiscal year of the
Company (in no event later than one hundred twenty (120) days after the end of
such fiscal year), the Company shall cause its independent accounts to prepare
and deliver to the DLJ Parties an audited consolidated balance sheet of the
Company as of the end of such fiscal year and the related audited consolidated
statement of operations, changes in stockholders’ equity and cash flows of the
Company for such fiscal year (or similar statements if such statements change as
the result of changes in GAAP), together with the notes related thereto. Such
financial statements shall be accompanied by a report of the Company’s
independent accountants to the effect that such financial statements have been
prepared in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise specified in such report) and that the audit of such
financial statements has been performed in accordance with GAAP.
     (b) As soon as practicable following the end of the each fiscal quarter of
the Company, including the final fiscal quarter (in no event later than sixty
(60) days after the end of any such fiscal quarter), the Company shall prepare
and deliver to the DLJ Parties an unaudited consolidated balance sheet of the
Company as of the end of such fiscal quarter and the related unaudited
consolidated statement of operations, changes in stockholders’ equity and cash
flows of the Company for such fiscal quarter and for the fiscal year to date (or
similar statements if such statements change as the result of changes in GAAP),
in each case setting forth in

6



--------------------------------------------------------------------------------



 



comparative form the corresponding figures for the preceding fiscal quarter and
for the fiscal quarter of the prior fiscal year corresponding to the fiscal
quarter just completed.
     (c) The obligations set forth in this Section 3.2 shall be deemed satisfied
by the Company by its filing of such financial statements with the SEC.
     (d) The rights of the DLJ Parties and the obligations of the Company set
forth in Section 3.1 and Section 3.2 shall terminate and be of no further force
or effect at any time (i) none of the DLJ Parties are a “venture capital
operating company” as defined under 29 CFR 2510.3-101(d) or (ii) none of the
Common Stock of the Company owned by the DLJ Parties constitutes “Plan Assets”
as defined under 29 CFR 2510.3-101.
ARTICLE 4
REGISTRATION RIGHTS;
PIGGYBACK REGISTRATION
     4.1 Demand Registration Rights.
     (a) At any time after the date hereof as long as (i) any DLJ Party remains
an Affiliate of the Company or (ii) the DLJ Parties, collectively, beneficially
hold at least ten percent of the outstanding shares of Common Stock of the
Company (such period, the “Demand Period”), the DLJ Parties may, on up to three
(3) occasions, make a written request of the Company (a “Demand Request”) for
registration under the Securities Act (a “Demand Registration”) of Registrable
Securities held by the DLJ Parties, provided that such Registrable Securities
shall have proposed offering proceeds for such offering that equals or exceeds
US $10 million (or US $5 million in the event the Company is able to register
such Registrable Securities on Form S-3).
     (b) The Company may defer the filing (but not the preparation) of a
registration statement required by this Section until a date not later than
60 days after the Required Filing Date (as defined below) if (i) at the time the
Company receives the Demand Request, the Company or its Subsidiaries are engaged
in confidential negotiations, other confidential business activities or is
otherwise in possession of material non-public information, disclosure of which
would be required in such registration statement (but would not be required if
such registration statement were not filed), and the Board of Directors of the
Company determines in good faith that such disclosure would be materially
detrimental to the Company and its stockholders, (ii) an investment banking firm
advises the Company that effecting such registration would materially and
adversely affect an offering of securities of the Company, or (iii) prior to
receiving the Demand Request, the Board of Directors had determined to effect a
registered underwritten public offering of the Company’s equity securities for
the Company’s account and the Company had taken substantial steps (including,
but not limited to, selecting (subject to the terms of this Agreement) and
entering into a letter of intent with the managing Underwriter for such
offering) and is proceeding with reasonable diligence to effect such offering. A
deferral of the filing of a registration statement pursuant to this subsection
(b) shall be lifted, and the requested registration statement shall be filed
forthwith, if: in the case of a deferral pursuant to clause (i) of the preceding
sentence, the negotiations or other activities are disclosed or terminated; in
the case of a deferral pursuant to clause (ii) of the preceding sentence, such
investment banking firm advises the Company that effecting such registration
would no longer materially and adversely affect an

7



--------------------------------------------------------------------------------



 



offering of securities of the Company; or, in the case of a deferral pursuant to
clause (iii) of the preceding sentence, the proposed registration for the
Company’s account is abandoned. In order to defer the filing of a registration
statement pursuant to this subsection (b), the Company shall promptly, upon
determining to seek such deferral, deliver to a requesting holder a certificate
signed by the President or CEO of the Company stating that the Company is
deferring such filing pursuant to this subsection (b) and the basis therefor in
reasonable detail. Within twenty (20) days after receiving such certificate, the
requesting holder for which registration was previously requested may withdraw
such request by giving notice to the Company; if withdrawn, the Demand Request
shall be deemed not to have been made for all purposes of this Agreement.
Notwithstanding the foregoing, the Company may not defer the filing a
registration statement pursuant to this subsection (b) more than twice every
12 months.
     (c) Each Demand Request shall specify the number of shares of Registrable
Securities proposed to be sold. Subject to subsection (b) of this Section 4.1,
the Company shall use its commercially reasonable efforts to file the Demand
Registration within 60 days after receiving a Demand Request (the “Required
Filing Date”) and shall use all commercially reasonable efforts to cause the
same to be declared effective by the SEC as promptly as practicable after such
filing, provided that the Company need effect only one Demand Registration at
any time in accordance with this Section. The Company shall pay all of its fees,
costs and expenses, other than underwriting discounts and commissions, related
to any such Demand Registration; provided, however, if the Demand Registration
is subsequently withdrawn by the Party or Parties initiating the Demand
Registration, the Party or Parties may decide either (i) to pay pro rata any
expenses of such registration and retain their rights to such Demand
Registration or (ii) to elect to have the Company bear such expenses (in which
event such Demand Registration shall count as one of such Party’s demands for
Demand Registration).
     (d) Notwithstanding anything to the contrary contained in this Agreement,
the Company shall not be required to register any Person’s Registrable
Securities pursuant to a Demand Registration unless such Person accepts the
terms of the underwriting agreement between the Company and the Underwriter.
     4.2 Notice; Piggyback Registration. Subject to the provisions of this
Agreement, if the Company proposes to file a registration statement under the
Securities Act with respect to an offering of any equity securities by the
Company for its own account or for the account of any of its equity holders,
including a registration statement filed pursuant to Section 4.1, (other than a
registration statement on Form S-4 or Form S-8 (or such corresponding forms
adopted by the SEC for use by foreign issuers), or any substitute form that may
be adopted by the SEC, or any registration statement filed in connection with an
exchange offer or offering of securities solely to the Company’s existing
security holders), then the Company shall give written notice of such proposed
filing to the Parties as soon as practicable (but in no event less than 30 days
before the anticipated effective date of such registration statement), and such
notice shall offer each such Person the opportunity to register the Applicable
Percentage of the Registrable Securities held by each such Person (a “Piggyback
Registration”). Subject to the limitations in the preceding sentence based on
the Applicable Percentage for each such Person and Sections 4.3, 4.4, 4.5, 4.6
and 4.7 hereof, the Company shall include in each such Piggyback Registration
all Registrable Securities requested to be included in the registration for such
offering. Each such holder of

8



--------------------------------------------------------------------------------



 



Registrable Securities shall be permitted to withdraw all or part of such
holder’s Registrable Securities from a Piggyback Registration at any time prior
to the effective date thereof.
     4.3 Obligations of the Company. Whenever required under this Section 5 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
     (a) Prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its commercially reasonable efforts to cause
such registration statement to be declared effective, and keep such registration
statement effective for up to 120 days; provided, however, that if Holders of
Registrable Securities holding shares having an aggregate value in excess of
$10 million request that such registration statement be filed on Form S-3 under
Rule 415 on a continuous basis and such filing is permitted under applicable SEC
rules, the Company shall keep such registration statement effective until all
such Registrable Securities are sold thereunder and/or cease to be Registrable
Securities, or for two years if earlier, provided that the aggregate value of
shares registered under such registration statement also exceeds $10 million.
     (b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for up to 120 days, or such longer period in connection
with a Rule 415 offering described in Section 4.3(a) above.
     (c) Furnish to the Parties such numbers of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.
     (d) Use its reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or “blue sky”
laws of such jurisdictions in the United States as shall be reasonably requested
by the Parties, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.
     (e) In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering.
     (f) Notify each Party covered by such registration statement at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, such obligation to continue for
120 days, or such longer period in connection with a Rule 415 offering described
in Section 4.3(a) above.

9



--------------------------------------------------------------------------------



 



     (g) Use its reasonable efforts to cause all such Registrable Securities
registered pursuant hereunder to be listed on each securities exchange on which
the same securities issued by the Company are then listed.
     (h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereto and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.
     (i) Use its reasonable efforts to furnish, at the request of any Party
requesting registration of Registrable Securities pursuant to this Article 4, on
the date that such Registrable Securities are delivered to the underwriters for
sale in connection with a registration pursuant to this Article 4, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (i) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
the Party or Parties requesting registration of Registrable Securities and
(ii) a letter dated such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters, if any, and to the Parties requesting
registration of Registrable Securities.
     4.4 Indemnification. In the event any Registrable Securities are included
in a registration statement under this Article 4:
     (a) To the extent permitted by law, the Company will indemnify and hold
harmless each Party, each of its officers, directors, partners, legal counsel,
accountants, and any underwriter (as defined in the Securities Act) for such
Party and each person, if any, who controls such Party or underwriter within the
meaning of the Securities Act or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), against any losses, claims, damages, or liabilities (joint
or several) to which they may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will pay to each
such Party, each of its officers, directors, partners, legal counsel,
accountants, and any underwriter or controlling person, as incurred, any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability, or action; provided,
however, that the indemnity agreement contained in this subsection 5.4(a) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable

10



--------------------------------------------------------------------------------



 



to any Party, each of its officers, directors, partners, legal counsel,
accountants, and any underwriter or controlling person for any such loss, claim,
damage, liability, or action to the extent that it arises out of or is based
upon a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Party, underwriter or controlling person.
     (b) To the extent permitted by law, each selling Party will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Securities Act, legal counsel for the Company,
accountants for the Company, any underwriter, any other Party selling securities
in such registration statement and any controlling person of any such
underwriter or other Party, against any losses, claims, damages, or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by such Party expressly for use
in connection with such registration; and each such Party will pay, as incurred,
any legal or other expenses reasonably incurred by any person intended to be
indemnified pursuant to this Section 4.4(b), in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this Section 4.4(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Party, which consent
shall not be unreasonably withheld; provided, that in no event shall any
indemnity under this Section 4.4(b) exceed the net proceeds from the offering
received by such Party, except in the case of willful fraud by such Party.
     (c) Promptly after receipt by an indemnified party under this Section 4.4
of notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 4.4, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the reasonable fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 4.4, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 4.4.
     (d) If the indemnification provided for in this Section 4.4 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss,

11



--------------------------------------------------------------------------------



 



liability, claim, damage or expense referred to therein, then the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such loss, liability, claim, damage, or expense in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions that resulted in such loss, liability, claim, damage or expense as
well as any other relevant equitable considerations; provided, that in no event
shall any contribution by a Party under this Section 4.4(d) exceed the net
proceeds from the offering received by such Party, except in the case of willful
fraud by such Party. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.
     (e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control with respect to the Company and the Parties.
     (f) The obligations of the Company and the other Parties under this
Section 4.4 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Article 4, and otherwise.
     4.5 Reports Under Securities Exchange Act of 1934. With a view to making
available to the Parties the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit a Party to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to
use its reasonable best efforts to:
     (a) make and keep public information available, as those terms are
understood and defined in SEC Rule 144, at all times after 90 days after the
effective date of the first registration statement filed by the Company for the
offering of its securities to the general public so long as the Company remains
subject to the periodic reporting requirements under Sections 13 or 15(d) of the
Exchange Act;
     (b) take such action, including the voluntary registration of its Common
Stock under Section 12 of the Exchange Act, as is necessary to enable the
Parties, if requested pursuant to a Demand Registration, to utilize Form S-3 for
the sale of their Registrable Securities, such action to be taken as soon as
practicable after the end of the fiscal year in which the first registration
statement filed by the Company for the offering of its securities to the general
public is declared effective;
     (c) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

12



--------------------------------------------------------------------------------



 



     (d) furnish to any Party, so long as the Party owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144 (at any time
after 90 days after the effective date of the first registration statement filed
by the Company), the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after it so qualifies), (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested in
availing any Party of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.
     4.6 No Assignment of Demand Rights. The rights to cause the Company to
register Registrable Securities pursuant to Section 4.1 may not be assigned to
third parties.
     4.7 Limitations on Subsequent Registration Rights. From and after the date
of this Agreement, the Company shall not enter into any agreement with any
holder or prospective holder of any securities of the Company which would grant
such holder or prospective holder registration rights that are more favorable
than the registration rights of the Parties.
     4.8 Selection of Underwriters. The Board of Directors shall have the right
to designate, in their sole and absolute discretion, the book-running managing
Underwriter (the “Managing Underwriter”) with respect to any Piggyback
Registration or Demand Registration, or with respect to any other underwritten
public offering of Registrable Securities or other securities of the Company and
shall select such additional Underwriters to be used in connection with the
offering, if any. The Board of Directors shall also have the right to select one
or more co-managers for each such offering if the Board of Directors, in their
sole discretion, shall determine that any be necessary, and the underwriting
fees related to any such offering shall be allocated among any such co-managers
in such proportions as the Board of Directors shall determine. In the event of
any such offering, the Managing Underwriter, the Company and any Selling
Stockholders will enter into an agreement appropriate to the circumstances,
containing provisions for, among other things, compensation, indemnification,
contribution, and representations and warranties, which are usual and customary
for similar agreements entered into by the Managing Underwriter or other
investment bankers of national standing acting in similar transactions.
     4.9 Underwriters’ Cut-Backs. The Company shall use all commercially
reasonable efforts to cause the Managing Underwriter or any other managing
Underwriter of a proposed underwritten offering (including an offering pursuant
to a Demand Registration), as the case may be, to permit the Registrable
Securities requested to be included in the registration statement for such
offering under Section 4.2 or pursuant to other piggyback registration rights,
if any, granted by the Company (“Piggyback Securities”) to be included on the
same terms and conditions as any similar securities included therein.
Notwithstanding the foregoing, the Company shall not be required to include any
Party’s Piggyback Securities in such offering unless such Party accepts the
terms of the underwriting agreement between the Company and the Managing
Underwriter (or other managing Underwriter) or Underwriters, and otherwise
complies with the provisions of Section 4.10 below. If the managing Underwriter
or Underwriters of a proposed underwritten offering advise the Company in
writing that in its or their opinion the total amount of securities,

13



--------------------------------------------------------------------------------



 



including Piggyback Securities, to be included in such offering is sufficiently
large to potentially impede or interfere with the offering, then in such event
the securities to be included in such offering shall be allocated first to the
Company and then, to the extent that any additional securities can, in the
opinion of such managing Underwriter or Underwriters, be sold without any such
potential to impede or interfere with the offering, pro rata among the holders
of Registrable Securities on the basis of the number of Registrable Securities
requested to be included in such registration by each such holder.
     4.10 Participation. No Party may participate in any underwritten
registration under this Article 4 unless such Party (i) agrees to sell such
Party’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Person entitled hereunder to approve such
arrangements, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and this Agreement
and (iii) if requested by another Person participating in such underwritten
registration, agrees that all securities convertible or exchangeable into shares
of Common Stock that are included in such underwritten registration shall be so
converted or exchanged on or prior to the consummation thereof.
     4.11 Termination or Postponement by the Company. Notwithstanding anything
herein to the contrary except in the case of a Demand Registration, at any time
prior to the effectiveness of any registration statement filed pursuant hereto,
the Company shall have the right, in its sole and absolute discretion, not to
proceed with the registration of any securities pursuant to such registration
statement and, in the event that the Company exercises such right, no holder of
Registrable Securities shall have any right to require the Company to register
any such Registrable Securities except in accordance with the express provisions
of this Agreement. In the case of a registration statement filed pursuant
Section 4.1, at any time after the filing of such registration statement but
prior to the effectiveness thereof, the Company shall have the right to postpone
requesting that the SEC declare such registration statement effective:
     (a) for the Contractual Lock-up Period relating to any underwritten public
offering of Company securities or any private placement of Company securities
made pursuant to Rule 144A; and
     (b) for a period of up to 90 days if the Company is engaged in confidential
negotiations, other confidential business activities or is otherwise in
possession of material non-public information, disclosure of which would be
required in such registration statement (but would not be required if such
registration were not filed), and the Board of Directors of the Company
determines in good faith that such disclosure would be materially detrimental to
the Company and its stockholders;
provided, however, that the Company may not postpone requesting the
effectiveness of a registration statement filed pursuant to Section 4.1 pursuant
to this Section 4.11 more than twice every 12 months. The Company may only
terminate a Demand Registration and withdraw a registration statement filed
pursuant to Section 4.1 with the consent of the Party submitting the Demand
Request relating thereto or upon receipt of a request for such withdrawal from
the SEC.

14



--------------------------------------------------------------------------------



 



     4.12 Lock-Up Letters. Each holder of Registrable Securities (whether or not
such Registrable Securities are included in a registration statement pursuant
hereto) agrees to execute a written agreement not to effect any public sale or
distribution of the issue being registered or of any securities convertible into
or exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the Securities Act, during the 14 days prior to, and during the
180-day period (or shorter period permitted by the Managing Underwriter, if
applicable) beginning on, the effective date of a registration statement filed
pursuant hereto except as part of such registration if and to the extent
requested by the Company, in the case of a non-underwritten public offering, or
if and to the extent requested by the Managing Underwriter or managing
Underwriter or Underwriters, as the case may be, in the case of an underwritten
public offering.
ARTICLE 5
REGISTRATION PROCEDURES
     5.1 Procedures.
     (a) The Company may require each Selling Holder to promptly furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as it may from time to time reasonably request and such
other information as may be legally required in connection with any
registration. Notwithstanding anything herein to the contrary, the Company shall
have the right to exclude from any offering the Registrable Securities of any
Selling Holder who does not comply with the provisions of the immediately
preceding sentence.
     (b) Each Selling Holder agrees that, upon receipt of any notice from the
Company of the happening of any event that makes any statement made in a
registration statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect,
or that requires the making of any changes in such registration statement,
prospectus or documents so that, in the case of the registration statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading,
(A) such Selling Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Selling Holder’s receipt of the copies of a supplemented
or amended prospectus contemplated by the description in this sentence and
(B) if so directed by the Company, such Selling Holder will deliver to the
Company all copies, other than permanent file copies, then in such Selling
Holder’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice. In the event the Company shall
give such notice, the Company shall extend the period during which such
registration statement shall be maintained effective by the number of days
during the period from and including the date of the giving of notice pursuant
to this sentence to the date when the Company shall make available to the
Selling Holders of Registrable Securities covered by such registration statement
a prospectus supplemented or amended to conform with the requirements of this
sentence.

15



--------------------------------------------------------------------------------



 



     5.2 Registration Expenses. In connection with any registration statement
required to be filed hereunder, the Company shall pay the following registration
expenses (the “Registration Expenses”): (i) all registration and filing fees
(including, without limitation, with respect to filings to be made with FINRA),
(ii) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (iii) printing expenses,
(iv) internal expenses of the Company (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), (v) the fees and expenses incurred in connection with the
listing on a securities exchange or inter-dealer or similar quotation system of
the Registrable Securities if the Company shall choose to list such Registrable
Securities, (vi) fees and disbursements of counsel for the Company and customary
fees and expenses for independent certified public accountants retained by the
Company, (vii) the reasonable fees and expenses of one counsel for the Selling
Holders (collectively), (viii) the fees and expenses of any special experts
retained by the Company in connection with such registration, and (ix) fees and
expenses of any “qualified independent underwriter” or other independent
appraiser participating in an offering pursuant to Rule 5121(c) of the FINRA
Rules. The Company shall not have any obligation to pay any underwriting fees,
discounts, or commissions attributable to the sale of Registrable Securities or,
except as provided by clause (ii) or (vii) above, any out-of-pocket expenses of
the Selling Holders (or the agents who manage their accounts).
     5.3 Suspension Periods. In the event the Company has filed a registration
statement that has been declared effective by the SEC (including a registration
statement on Form S-3 under Rule 415 that provides for periodic resales by a
Selling Holder), the Company may provide notice to the Parties hereto that the
Company has elected to require the suspension of the sale by the Parties of
Registrable Securities (including securities registered under any such effective
registration statement) (a “Suspension Period”):
     (a) for the Contractual Lock-up Period relating to any underwritten public
offering of Company securities or any private placement of Company securities
made pursuant to Rule 144A; and
     (b) for a period of up to 90 days if the Company is engaged in confidential
negotiations, other confidential business activities or is otherwise in
possession of material non-public information, disclosure of which would be
required in such registration statement (but would not be required if such
registration were not filed), and the Board of Directors of the Company
determines in good faith that such disclosure would be materially detrimental to
the Company and its stockholders;
provided, however, that the Company may not cause a Suspension Period to occur
more than twice every 12 months.
ARTICLE 6
TERMINATION
     6.1 Termination. This Agreement shall terminate upon the earliest of
(i) the dissolution, liquidation or winding-up of the Company, (ii) the date all
of the DLJ Parties cease to be Affiliates of the Company and the DLJ Parties,
collectively, beneficially hold less than ten

16



--------------------------------------------------------------------------------



 



percent of the outstanding shares of Common Stock of the Company, or
(iii) December 21, 2015. A Person who ceases to hold any shares of Common Stock
or Common Stock Equivalents and who ceases to beneficially own any shares of
Common Stock or Common Stock Equivalents shall cease to be a Party and shall
have no further rights or obligations under this Agreement.
ARTICLE 7
MISCELLANEOUS
     7.1 Amendment. Any provision of this Agreement may be altered,
supplemented, amended or waived only by the written consent of each of (i) the
Company and (ii) the DLJ Parties holding a majority of the Registrable
Securities, except that any Party may unilaterally waive any of its rights
hereunder so long as such waiver is in writing.
     7.2 Specific Performance. The Parties and the Company recognize that the
obligations imposed on them in this Agreement are special, unique, and of
extraordinary character, and that in the event of breach by any party, damages
will be an insufficient remedy; consequently, it is agreed that the Parties and
the Company may have specific performance and injunctive relief (in addition to
damages) as a remedy for the enforcement hereof, without proving damages.
     7.3 Assignment. Except as otherwise expressly provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the Parties and the Company. No
such assignment shall relieve the assignor from any liability hereunder. Any
purported assignment made in violation of this Section 7.3 shall be void and of
no force and effect.
     7.4 Stock Subject to this Agreement. All shares of Common Stock and Common
Stock Equivalents now owned or hereafter acquired by any of the Parties shall be
subject to, and entitled to the benefits of, the terms of this Agreement.
     7.5 Legends.
     (a) To the extent such certificates do not contain the legend required
under the 2004 Agreement, each certificate for shares of Common Stock and Common
Stock Equivalents held by any Person a party hereto shall bear (i) a legend to
the effect that such shares have not been registered under the Securities Act or
any state securities laws and (ii) a legend in substantially the following form:
THIS SECURITY IS SUBJECT TO CERTAIN VOTING AGREEMENTS, RESTRICTIONS ON TRANSFER,
AND OTHER TERMS AND CONDITIONS SET FORTH IN THE THIRD AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT, DATED AS OF DECEMBER 20, 2010, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICES.

17



--------------------------------------------------------------------------------



 



     (b) The restrictions on transfer of shares of Common Stock set forth in
such legends (each, a “Restriction”) shall cease and terminate as to any
particular share of Common Stock when, in the opinion of counsel to a Holder,
which opinion and counsel are reasonably satisfactory to the Company and which
opinion shall be delivered to the Company in writing, either or both of such
Restrictions are no longer required. Whenever any such Restriction shall cease
and terminate as to any share of Common Stock, the holder thereof shall be
entitled to receive from the Company, without expense to such older, new
certificate(s) not bearing a legend or legends, as the case may be, stating such
Restriction(s).
     7.6 Notices. Any and all notices, designations, consents, offers,
acceptances or other communications provided for herein (each a “Notice”) shall
be given in writing by (i) reputable overnight courier, (ii) registered letter
or (iii) telecopy with receipt confirmed, which shall be addressed or sent to
the respective addresses as follows (or such other address as the Company or any
Party may specify to the Company and all other Parties by Notice):
The Company:
Basic Energy Services, Inc.
400 W. Illinois, Suite 800
Midland, TX 79701
Phone: (432) 620-5500
Fax: (318) 570-0437
with a copy to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: David C. Buck
Phone: (713) 220-4200
Fax: (713) 220-4285
DLJ Parties:
DLJ Merchant Banking III, Inc.
Eleven Madison Avenue
New York, New York 10010
Attn: Kenneth Lohsen
Fax: (212) 538-0619
with a copy to:
DLJ Merchant Banking III, Inc.
Eleven Madison Avenue
New York, New York 10010
Attn: General Counsel

18



--------------------------------------------------------------------------------



 



All Notices shall be deemed effective and received (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified above and
receipt thereof is confirmed; (ii) if given by overnight courier, on the
business day immediately following the day on which such Notice is delivered to
a reputable overnight courier service; or (iii) if given in person or by
registered letter, when such Notice is delivered at the address specified above.
No Party shall be entitled to receive a Notice hereunder (or a copy of a Notice
delivered to the Company) if, at the time such Notice is to be sent, such Party
(including its Affiliates and the employees of such Party and its Affiliates) no
longer owns any shares of Common Stock.
     7.7 Confidentiality.
     (a) The Parties shall, and shall cause their respective officers,
directors, employees and agents and the respective subsidiaries and Affiliates
of the Parties and their respective officers, directors, employees and agents
to, hold confidential and not use in any manner detrimental to the Company or
any of its Subsidiaries all information they may have or obtain concerning the
Company or any of its Subsidiaries and their respective assets, business,
operations or prospects (“Confidential Information”); provided, however, that
the foregoing shall not apply to (i) information that is or becomes generally
available to the public other than as a result of a disclosure by a Party or any
of its employees, agents, accountants, legal counsel or other representatives,
(ii) information that is or becomes available to a Party or any of its
employees, agents, accountants, legal counsel or other representatives on a
non-confidential basis prior to its disclosure by the Company or its employees,
agents, accountants, legal counsel or other representatives, and
(iii) information that is required to be disclosed by a Party or any of its
employees, agents, accountants, legal counsel or other representatives as a
result of any applicable law, rule or regulation of any governmental authority
or stock exchange. If any Party desires to sell shares of Common Stock and in
connection with such potential sale desires to disclose information regarding
the Company to the potential purchaser in such sale which it is not permitted to
disclose pursuant to the preceding sentence, such Party shall notify the Company
of such Party’s desire to disclose such information and shall identify the
potential purchaser in such notification. The Company may require any such
potential purchaser of shares of Common Stock to enter into a confidentiality
agreement with respect to Confidential information on customary terms used in
confidentiality agreements in connection with corporate acquisitions.
     (b) Notwithstanding anything to the contrary set forth herein or in any
other agreement to which the Parties hereto are Parties or by which they are
bound, the obligations of confidentiality contained herein and therein (the
“Confidentiality Obligations”), as they relate to the transactions contemplated
by the Merger Agreement, dated as of January 7, 2003 (the “Merger Agreement”),
by and among Basic, the Company and BES Merger Sub, Inc., a Delaware
corporation, and the Agreement and Plan of Conversion, dated as of January 7,
2003 (the “Conversion Agreement”), by and among Basic, the Company, Basic Energy
Services GP, LLC and Basic Energy Services LP, LLC, shall not apply to the
“structure or tax aspects” (as such phrase is used in Section 1.6011-4T(a)(3)
(or any successor provision) of the Treasury Regulations (the “Confidentiality
Regulations”) promulgated under Section 6011 of the Internal Revenue Code of
1986, as amended) of the transactions contemplated by the Merger Agreement and
the Conversion Agreement; provided, however, that the Confidentiality
Regulations nevertheless shall apply to any and all items of information not
required to be freely

19



--------------------------------------------------------------------------------



 



disclosable in order for the transactions contemplated by the Merger Agreement
and the Conversion Agreement not to be treated as “offered under conditions of
confidentiality” within the meaning of the Confidentiality Regulations.
     7.8 Counterparts. This Agreement may be executed in two or more
counterparts and each counterpart shall be deemed to be an original and all such
counterparts together shall constitute one and the same agreement of the Parties
hereto.
     7.9 Section Headings. Headings contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit or extend the scope
or intent of this Agreement or any provisions hereof
     7.10 Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
choice of law rules (other than New York General Obligations Law
Section 5-1401), except to the extent, if any, that mandatory choice of law
rules in effect in the State of New York require that any provision hereof be
governed by and construed in accordance with the laws of the State of Delaware.
     7.11 Entire Agreement. This Agreement contains the entire understanding of
the Parties hereto respecting the subject matter hereof and supersedes all prior
agreements, discussions and understandings with respect thereto, including the
2004 Agreement.
     7.12 Cumulative Rights. The rights of the Parties and the Company under
this Agreement are cumulative and in addition to all similar and other rights of
the Parties under other agreements.
     7.13 Severability. If any term, provision, covenant, or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
     7.14 Submission to Jurisdiction.
     (a) Any legal action or proceeding with respect to this Agreement, the
shares of Common Stock or any document related thereto shall be brought solely
in the courts of the State of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Agreement, the Company and each Party hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The Parties hereto hereby irrevocably waive any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.
     (b) The Company and each Party irrevocably consent to the service of
process of any of the aforesaid courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Company or such Party, respectively, at its address provided herein.

20



--------------------------------------------------------------------------------



 



     (c) Nothing contained in this Section 7.14 shall affect the right of any
Party hereto to serve process in any other manner permitted by law.
     7.15 Waiver of Jury Trial. Each of the Parties hereto waives any right it
may have to trial by jury in respect of any litigation based on, or arising out
of, under or in connection with this Agreement, any shares of Common Stock,
Common Stock Equivalents or any course of conduct, course of dealing, verbal or
written statement or action of any Party hereto.
SIGNATURES CONTAINED ON SUCCEEDING PAGES

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have executed this
Stockholders’ Agreement as of the date first above written, and shall become
effective as of (and subject to the occurrence of) the Effective Date.

            BASIC ENERGY SERVICES, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President and Chief Executive Officer   

[Third Amended and Restated Stockholders’ Agreement — Signature Page]

 



--------------------------------------------------------------------------------



 



            DLJMB FUNDING III, INC.*
      By:   /s/ Kenneth J. Lohsen         Name:   Kenneth J. Lohsen       
Title:   Executive Vice President        DLJ ESC II, L.P.*
      By:   DLJ LBO PLANS MANAGEMENT CORPORATION,
its General Partner             By:   /s/ Kenneth J. Lohsen         Name:  
Kenneth J. Lohsen        Title:   President        DLJ OFFSHORE PARTNERS III,
C.V.*
      By:   DLJ Merchant Banking III, Inc.,
as Advisory General Partner             By:   /s/ Kenneth J. Lohsen        
Name:   Kenneth J. Lohsen        Title:   Managing Director     

 

*   DLJ Party. Notices shall be given to the New York address set forth in
Section 7.6.  

[Third Amended and Restated Stockholders’ Agreement — Signature Page]



 



--------------------------------------------------------------------------------



 



            DLJ MB PARTNERS III GMBH & CO. KG*
    as General Partner of DLJ Merchant Banking III, L.P.*
    and as attorney-in-fact for DLJ Merchant Banking III, L.P.
     as Managing Limited Partner for an on behalf of
     DLJ MB Partners III GmbH & Co., KG
      By:   /s/ Kenneth J. Lohsen         Name:   Kenneth J. Lohsen       
Title:   Managing Director        DLJ MB PARTNERS III GMBH & CO., KG*
      By:   DLJ MB GmbH,
as General Partner             By:   /s/ Kenneth J. Lohsen         Name:  
Kenneth J. Lohsen        Title:   Attorney-in-Fact        DLJ MERCHANT BANKING
PARTNERS III, L.P.*
      By:   DLJ Merchant Banking III, Inc.,
Managing General Partner             By:   /s/ Kenneth J. Lohsen         Name:  
Kenneth J. Lohsen        Title:   Managing Director        DLJ MERCHANT BANKING
III, INC., as
Advisory General Partner on behalf of DLJ
Offshore Partners III, C.V.*
      By:   /s/ Kenneth J. Lohsen         Name:   Kenneth J. Lohsen       
Title:   Managing Director     

 

*   DLJ Party. Notices shall be given to the New York address set forth in
Section 7.6.  

[Third Amended and Restated Stockholders’ Agreement — Signature Page]

 



--------------------------------------------------------------------------------



 



            DLJ MERCHANT BANKING III, INC., as
Advisory General Partner on behalf of DLJ
Offshore Partners III-1, C.V. and as attorney-in-fact
for DLJ Merchant Banking III, L.P., as Associate
General Partner of DLJ Offshore Partners III-1,
C.V.*
      By:   /s/ Kenneth J. Lohsen         Name:   Kenneth J. Lohsen       
Title:   Managing Director        DLJ MERCHANT BANKING III, INC., as
Advisory General Partner on behalf of DLJ
Offshore Partners III-2, C.V. and as attorney-in-fact
for DLJ Merchant Banking III, L.P., as Associate
General Partner of DLJ Offshore Partners III-2,
C.V.*
      By:   /s/ Kenneth J. Lohsen         Name:   Kenneth J. Lohsen       
Title:   Managing Director        MILLENNIUM PARTNERS II, L.P.*
      By:   DLJ Merchant Banking III,
as General Partner             By:   /s/ Kenneth J. Lohsen         Name:  
Kenneth J. Lohsen        Title:   Managing Director        MBP III PLAN
INVESTORS, L.P.*
      By:   DLJ LBO Plans Management Corporation II,
as General Partner             By:   /s/ Kenneth J. Lohsen         Name:  
Kenneth J. Lohsen        Title:   President     

 

*   DLJ Party. Notices shall be given to the New York address set forth in
Section 7.6.  

[Third Amended and Restated Stockholders’ Agreement — Signature Page]

 